ORDER
PER CURIAM.
Movant Kendrick L. Harris, pleaded guilty to stealing, a class C felony, and was sentenced to imprisonment for a term of two years.
Movant then brought a Rule 24.035 motion for postconviction relief. He appeals from the denial of that motion without an eviden-tiary hearing.
The judgment of the trial court is based on findings of fact that are not clearly erroneous. No error of law appears. A written opinion would have no precedential value.
The judgment of the trial court is affirmed pursuant to Rule 84.16(b).